DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2022 has been entered.

Claims 1-4, 7, 9-10, 12-15 and 18-20 have been amended.  Claims 8 and 11 have been canceled. Claim 21 is new.   Claims 1-7, 9-10 and 12-21 are presented for examination, with claims 1, 19 and 20 being independent.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea for deduplicating data. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claims 1, 19 and 20
             Independent claims 1, 19 and 20 recite limitations of:
obtaining, from a plurality of different devices, sets of viewership data, wherein each of the set of viewership data indicates a plurality of time-based views of content over a period of time;
determining a set of values by performing a set of deterministic functions using the time- based views of each of the subsets;
comparing the values, which relate to same entities and to same time intervals, of the determined sets of each distinct pair of the devices;
determining, for each distinct device pair of devices, and based on the comparison, a number of matching values;
determining that the number of matching values does not satisfy a first criterion;
adjusting, in response to the determination that the number of matching values does not satisfy the first criterion, a sensitivity of the comparison such that the number of matching values is decreased;
identifying, from among a plurality of the distinct device pairs, and based on the decreased number of matching values a plurality of candidate device pairs; and 
outputting identifiers of the devices of a first device pair.
The limitations of obtaining …, determining …, comparing …, determining …, determining …, adjusting …, identifying …,  outputting…,  is a process that describe abstract ideas.  Nothing in the claims element precludes the step from practically being performed in the mind. Therefore, the claims fall within the “Mental Processes” grouping of abstract ideas. 
The judicial exception are not integrated into a practical application. In particular, claims 19 and 20 recite additional elements, “non-transitory recording medium”, “a processor”,  “a non-transitory computer-readable medium”, to perform the steps in the claims. These are generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2-7, 9-10, 12-18 and 21
The limitations as recited in claims 2-7, 9-10, 12-18 and 21 are simply describe the concepts of deduplicating data.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-7, 9-10, 12-18 and 21 are directed to abstract idea and are not patent eligible.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-10, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitely et al., US 20210099757 (hereinafter “Whitely”).

Regarding claim 1, Whitely discloses, A method for deduplicating viewership data, the method comprising:
obtaining, from a plurality of different devices, sets of viewership data, wherein each of the set of viewership data indicates a plurality of time-based views of content over a period of time (e.g. the viewership analysis system may receive viewing data from two or more devices [interpreted as different sets of viewership data]. Based on portions of viewing data having overlapping time periods [interpreted as sets indicate time-based views of content over a period of time], the characteristic, the likelihood metric, and/or the confidence metric, the duplicative viewing data may be determined , Whitely: [0046], [0060]-[0061], [0080]-[0081], [0181]);
determining a set of values by performing a set of deterministic functions using the time- based views of each of the sets (e.g. the viewership analysis system may receive viewing data from two or more devices.  Based on the viewing data, the viewership analysis system may determine the characteristics associated with the viewing data; and a likelihood metric is determined based on the characteristics to indicate whether two or more of the reporting video devices are matched devices, such as a matched pair. The likelihood metric and/or the confidence metric may be additionally or alternatively determined based on the time or time periods associated with the respective portions [interpreted as time-based views] of the viewing data be analyzed, Whitely: Fig. 3, [0045], [0064]-[0066], [0072]-[0073] and [0078]);
comparing the values, which relate to same time intervals, of the determined sets of values of each distinct pair of the devices (e.g. Determining the likelihood metric and/or the confidence metric may comprise a comparison of the respective times or time periods associated with the portions [interpreted as sets] of the viewing data being analyzed to indicate whether two or more of the reporting video devices are matched devices, such as a matched pair, Whitely: Fig. 5, [0066], [0072]-[0073], [0078], [0080] and [0181]);
determining, for each distinct device pair of devices, and based on the comparison, a number of matching values (e.g. FIG. 5 illustrates an example data flow diagram 500 for, at the least, determining one or more pairs of matched devices 552 at a common household (pairs of connected set-top boxes and smart TVs). The matched devices 552 at a common household may be determined based on a similarity score 550 associated with a set-top box and smart TV pair at the common household, as a number of matching value, Whitely: Fig. 5 [0058], [0094] and [0096]);
determining that the number of matching values does not satisfy a first criterion (e.g. The matched devices 552 for the common household (if any) may be determined based on the similarity score 550. The matched devices 552 may be determined based on the similarity score 550 satisfying (e.g., exceeding) a threshold value, as a first criterion, Whitely: [0099]);
adjusting, in response to the determination that the number of matching values does not satisfy the first criterion, a sensitivity of the comparison such that the number of matching values is decreased (e.g. Similarly, a determination that the two or more reporting video devices are matched may increase the confidence,e.g. similarity score, or a determination that the two or more reporting video devices are not matched may decrease this confidence, Whitely: [0073);
identifying, from among a plurality of the distinct device pairs, and based on the decreased number of matching values a plurality of candidate device pairs (e.g. Determining the matched pair or set of video devices may be performed in a similar manner as that described in relation to the matched devices 552 of FIG. 5 or step 1030 of FIG. 10, Whitely: Fig. 5, Fig. 10, [0066], [0098]-[0099]); and
outputting identifiers of the devices of a first device pair (e.g. the characteristics 320 [interpreted as outputting identifiers of device pairs] because each of a characteristic may indicate whether two or more of the reporting video devices are matched devices, such as a matched pair, Whitely: Fig. 3, [0066]-[0067]).

Regarding claim 2, Whitely further discloses:
determining, for each of the candidate device pairs, a first score based on a plurality of different viewing configurations (e.g. similarity score 550 may be regarded as a weighted percentage of networks watched that match between the STB data 512 and the screen data 514, Whitely: Fig. 5, item 550 and [0098]); and
identifying, from among the candidate device pairs, the first pair having the first score that satisfies a second criterion (e.g. the media guidance application may retrieve the similarity metric between the first media asset and the second media asset, and determine a difference score by comparing the identifying information corresponding to the second media asset with the first set of attributes corresponding to the first media asset. For example, the difference score indicates whether and how much the identifying information of the user requested media asset differs from the first media asset intended for recommendation. The media guidance application may then determine the recommendation confidence level by subtracting the difference score from the similarity metric, Whitely: Fig. 5, [0066] and [0086]).

Regarding claim 3, Whitely further discloses:
determining, for one or more portions of the period and for each second pair of devices, a preliminary score based on (i) an amount of time content is viewed by each device of each second device pair in one of the viewing configurations and (ii) an amount of time content is viewed by each device of each second pair in another viewing configuration different from the viewing configurations (e.g. the media guidance application may retrieve the similarity metric between the first media asset and the second media asset, and determine a difference score by comparing the identifying information corresponding to the second media asset with the first set of attributes corresponding to the first media asset. For example, the difference score indicates whether and how much the identifying information of the user requested media asset differs from the first media asset intended for recommendation. The media guidance application may then determine the recommendation confidence level by subtracting the difference score from the similarity metric, Whitely: Fig. 5, [0066] and [0086]),
wherein the respective number of matching values of each second device pair satisfies is not too large (e.g. determining that the likelihood metric and/or confidence metric associated with these portions of viewing data satisfy respective thresholds, Whitely: [0088]), and
wherein the candidate device pairs are (i) further identified based on each of the one or more preliminary scores satisfying the second criterion and (ii) identified before the first scores are determined (e.g. The television networks indicated in the first portion of the viewing data may be compared to the television networks indicated in the second portion of the viewing data, such as to determine any coincidences or matches between the television networks and/or the degree to which the television networks coincide (e.g., with respect to time).  An example characteristic may indicate a similarly score (e.g., the similarity score 550 of FIG. 5) between the first and second video devices,  Whitely: [0086],[0088], [0096]-[0097]).

Regarding claim 4, Whitely further discloses, wherein the determination of each of the preliminary scores is performed in substantially less amount of time than is needed to determine the first score for each candidate device pair (e.g. The matched devices 552 may be determined based on the similarity score 550 satisfying (e.g., exceeding) a threshold value, Whitely: [0099]).

Regarding claim 9, Whitely in view of Sengupta further discloses:
combining the sets of viewership data of both devices of the first device pair without any duplication of viewership data (e.g. training data 630 in fig. 6A is interpreted as the combining sets of viewing data of smart TV household data 620 and STB (set-top box) data 624, Whitely: [0104] and Fig. 6A),
wherein each of the sets of viewership data is noisy or incomplete (e.g. a determination that the two or more reporting video devices are matched may increase the confidence of any subsequent determination that the subject portions of viewing data 302 are duplicative or a determination that the two or more reporting video devices are not matched may decrease this confidence, Whitely: [0073]).

Regarding claim 10, Whitely in view of Sengupta further discloses:
linking an Internet protocol (IP) address of one of the devices of the first device pair with the other device of the first device pair (e.g.  a portion of the viewing data 302 associated with the first video device may indicate the same source IP address as that indicated in an analogous portion of the viewing data 302 associated with the second video device. In this case, there may tend to be an increased likelihood that at least one of these portions comprise duplicative viewing data, Whitely: [0074]).

Regarding claim 12, Whitely in view of Sengupta further discloses, wherein the viewing configurations comprise: (i) both devices of each candidate device pair viewing content of the same entity; (ii) one device of each candidate device pair viewing content in consecutive time intervals and the other device of the same candidate device pair not viewing any content; and (iii) the one device nonconsecutively viewing content of a different entity from which the other device is viewing (e.g. The viewing data 618 (and the smart TV household data 620, common household data 622, and STB household data 624 likewise) may be associated with a particular time window or cross-section of viewing activity. The time window or cross-section of viewing activity associated with the common household data 622 may be different than (e.g., prior to) that associated with the smart TV household data 620 and the STB household data 624. In other instances, the time window or cross-section of viewing activity associated with the common household data 622 may be additionally or alternatively the same as that associated with the smart TV household data 620 and the STB household data 624, Whitely: [0118]).

Regarding claim 13, Whitely in view of Sengupta further discloses, wherein each of the time-based views comprises start and stop times of viewing (e.g. Determining the likelihood metric and/or the confidence metric may comprise a comparison of the respective times or time periods (e.g. start and end times) associated with the portions of the viewing data 302 being analyzed for duplicative viewing data, Whitely: [0078]).

Regarding claim 14, Sengupta further teaches:
converting the time-based views of each of the sets into an amount of view time in each interval of each day of the period based on the start and stop times (e.g. The media guidance application may translate, via a lookup table specifying variations of data formats corresponding to each attribute type, the first attribute having the first data format to the second data format, and then compare the translated first attribute with the second attribute, Sengupta: col. 2, lines 40-45. Wherein, the attributes can be, e.g. what content the user typically watches, what times of day the user watches content, whether the user interacts with a social network, at what times the user interacts with a social network to post information, what types of content the user typically watches (e.g., pay TV or free TV), mood, brain activity information, etc., Sengupta: col. 30, line 42 thru col. 31 , line 2); and
before performing the set of deterministic functions, rounding each amount of view time to a nearest minute or half-minute (e.g. the media guidance application may compute a respective overlap percentage that the respective attributes from the first set of attributes overlap with the respective matching attributes from the second set of attributes. For example, the media asset 108 and the media asset 111 have a 100% overlap in media asset title (both are "Terminator"), and have a 92% overlap in media asset length, and/or the like, Sengupta: col. 12, lines 1-23).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Systems, methods and devices for determining viewership data as disclosed by Whitely to include systems and methods for detecting duplicate copies of a media asset as taught by Sengupta to record or store media assets from different media sources.

Regarding claim 15, Whitely in view of Sengupta further discloses:
identifying each of the devices in a market based on an IP address, identifier (ID), or subscriber information of each device (e.g. one or more of the reporting video devices may have an assigned IP address. The one or more IP addresses may be indicated in the viewing data 302, such as in metadata of the viewing data, Whitely: [0067]).

Regarding claim 16, Whitely further discloses, wherein each of the devices is of one of a plurality of different types,
wherein a first of the device types comprises an Internet-enabled display (e.g. A cable set-top box may receive video data via a closed or private network while an OTT device may receive video data via an open or public network, such as the internet, Whitely: [0063]), and
wherein a second of the device types comprises an information appliance that is coupled to and performs a service for the display (e.g. TV/smart TV displays video programming, Whitely: [0024] and [0028]).

Regarding claim 18, Whitely further discloses, further comprising: discarding at least one set of viewership data of one or more other devices that match with the set of viewership data of one of the devices of the first device pair (e.g. The duplicative viewing data may be excluded (e.g., filtered out or disregarded) in any subsequent viewership analysis based on the viewing data, Whitely: [0081]).

Claim 19 recites, A system, comprising steps are similar to subject matter of claim 1.  Therefore, claim 19 has been rejected by the same reasons as indicated in claim 1.

Claim 20 recites, A non-transitory computer-readable medium comprising instructions executable by at least one processor to perform a method, the method comprising steps are similar to subject matter of claim 1.  Therefore, claim 20 has been rejected by the same reasons as indicated in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Whitely, in view of Sengupta et al., US 10, 149,001 (hereinafter “Sengupta”).

Whitely does not directly or explicitly disclose claim 5.
Regarding claim 5, Sengupta further teaches, wherein each of the preliminary scores comprises an upper bound similarity (e.g. a pre-defined confidence threshold is determined by subtracting the difference score from the similarity metric, Sengupta: col. 4, line 63 thru col. 5, line 7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Systems, methods and devices for determining viewership data as disclosed by Whitely to include systems and methods for detecting duplicate copies of a media asset as taught by Sengupta to record or store media assets from different media sources.

Regarding claim 6, Sengupta further teaches, wherein each of the first scores comprises a plurality of second scores (e.g. the media guidance data may include viewer data. For example, the viewer data may include current and/or historical user activity information (e.g., what content the user typically watches, what times of day the user watches content, whether the user interacts with a social network, at what times the user interacts with a social network to post information, what types of content the user typically watches). The media guidance application may process the viewer data with the subscription data using the model to generate a value or score that indicates a likelihood of whether the given user will terminate access to a particular service or source. In particular, a higher score may indicate a higher level of confidence that the user will terminate access to a particular service or source, Sengupta: col. 30, line 42 thru col. 31 , line 2.  Wherein, the range of scores, e.g. from low to high, has been interpreted as first scores comprises plurality of lower scores as second scores), and
wherein each of the second scores (1) is determined for a different portion of the period and (ii) satisfies the second criterion (e.g. control circuitry 604 compares the second set of attributes with the set of media asset configuration rules to generate a second compliance score indicative of a second level that the second media asset is compliant with the set of media asset configuration rules, Sengupta: col. 39, lines 2-11).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Systems, methods and devices for determining viewership data as disclosed by Whitely to include systems and methods for detecting duplicate copies of a media asset as taught by Sengupta to record or store media assets from different media sources.

Regarding claim 7, Sengupta further teaches, wherein each of the second scores is weighted by a total amount of viewing, which is facilitated by each device of the respective candidate device pair, in the respective portion of the period (e.g. The media guidance application may determine the similarity metric between the first media asset and the second media asset by computing a weighted sum over all overlap percentages between the retrieved attributes and their respective matching attributes (e.g., what content the user typically watches, what times of day the user watches content, whether the user interacts with a social network, at what times the user interacts with a social network to post information, what types of content the user typically watches), Sengupta: col. 2, lines 4-32, col. 30, line 42 thru col. 31, line 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Systems, methods and devices for determining viewership data as disclosed by Whitely to include systems and methods for detecting duplicate copies of a media asset as taught by Sengupta to record or store media assets from different media sources.

Regarding claim 21, Whitely discloses: the determined sets of values of each distinct pair of the devices (e.g. the viewership analysis system may receive viewing data from two or more devices [interpreted as different sets of viewership data]. Based on portions of viewing data having overlapping time periods [interpreted as sets indicate time-based views of content over a period of time], the characteristic, the likelihood metric, and/or the confidence metric, the duplicative viewing data may be determined , Whitely: [0046], [0060]-[0061], [0080]-[0081], [0181]).
However, Whitely does not directly or explicitly disclose: converting the time-based view into interval-based view before the comparing the values of the determined sets …
Sengupta further teaches, converting the time-based view into interval-based view before the comparing the values of the determined sets (e.g. The media guidance application may translate, via a lookup table specifying variations of data formats corresponding to each attribute type, the first attribute having the first data format to the second data format, and then compare the translated first attribute with the second attribute, Sengupta: col. 2, lines 33-45);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Systems, methods and devices for determining viewership data as disclosed by Whitely to include systems and methods for detecting duplicate copies of a media asset as taught by Sengupta to record or store media assets from different media sources.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Whitely, in view of Manningham et al., US 2016/0103916 (hereinafter “Manningham”).
Whitely does not directly or explicitly disclose claim 17.
Regarding claim 17, Manningham, wherein the set of deterministic functions implements min- wise independent permutation locality sensitive hashing (MinHash) (e.g. Sensitive data may remain off-chain between two participants. A hash of the sensitive data may be committed to the distributed ledger to support auditability, Manningham: [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Systems, methods and devices for determining viewership data as disclosed by Whitely to include A hash of the sensitive as taught by Manningham to support auditability.

Response to Arguments
Applicant’s amendment/argument with regard to rejection of claims 1-20 under 35 U.S.C. 101 is acknowledged.  However, Examiner is not persuaded.  Based upon the consideration of amended claim 1 and all of the relevant factors with respect to the claim as a whole, it is still directed to a judicial exception (i.e., abstract idea) without significantly more.  There are no additional limitations recited beyond the judicial exception itself that integrate the exception into a practical application.  More particularly, the claim does not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP §2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP §2106.05(c)); or (iv) any other meaningful limitation (see MPEP §2106.05(e)).  See also Guidance, 84 FED. Reg. at 55.
The claim is broadly written, and the Examiner determined that the improvement, if any, of the claim is in the abstract idea itself, not in the functionality of a computer or other technology or technical field.  No particular machine, no transformation, no other meaningful limitation is persuasively argued by the Applicant.  Additionally, the claim fails to recite specific limitations (or a combination of limitations) that are NOT well-understood, routine, and conventional.   The amended limitations: determining …, determining …, adjusting …, do not impose any meaningful limits on practicing the abstract idea and thus do not add significantly more to the claimed invention. 
The computer components as recited at a high level of generality, in claims 19 and 20, are components include in generic computer include; e.g. a generic memory performing a generic computer function of storing computer program (s). A generic processor performing a generic computer function of processing data.  Thus, generic computer performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Accordingly, these additional elements do not automatically render the claim(s) eligible.
 For the above reasons, the Examiner maintains the rejections to claims under 35 U.S.C 101.

Applicant’s arguments, with respect to the rejection(s) of claim 1, have been fully considered but are not persuasive.  
Applicant argues: Whitely does not discloses determining that the number of matching values does not satisfy a first criterion, and adjusting, in response to the determination that the number of matching values does not satisfy the first criterion, a sensitivity of the comparison such that the number of matching values is decreased, as recited in amended independent claim 1, 19 and 20.
In response: Examiner respectfully submits that Whitley disclose all of argued limitations, e.g.,
determining, for each distinct device pair of devices, and based on the comparison, a number of matching values (e.g. FIG. 5 illustrates an example data flow diagram 500 for, at the least, determining one or more pairs of matched devices 552 at a common household (pairs of connected set-top boxes and smart TVs). The matched devices 552 at a common household may be determined based on a similarity score 550 associated with a set-top box and smart TV pair at the common household, as a number of matching value, Whitely: Fig. 5 [0058], [0094] and [0096]);
determining that the number of matching values does not satisfy a first criterion (e.g. The matched devices 552 for the common household (if any) may be determined based on the similarity score 550. The matched devices 552 may be determined based on the similarity score 550 satisfying (e.g., exceeding) a threshold value, as a first criterion, Whitely: [0099]);
adjusting, in response to the determination that the number of matching values does not satisfy the first criterion, a sensitivity of the comparison such that the number of matching values is decreased (e.g. Similarly, a determination that the two or more reporting video devices are matched may increase the confidence,e.g. similarity score, or a determination that the two or more reporting video devices are not matched may decrease this confidence, Whitely: [0073);
The Examiner respectfully submits that the Applicants’ arguments only state that the cited reference fail to teach or suggest limitations recited in the amended claim, but do not appear to present any clarity or submit that the limitations are fully supported by the originally-filed specification.  For this reason, Examiner has full latitude to interpret each claim in the broadest reasonable sense (in re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997)).  Applicant always has the opportunity to amend the claims during procescusion and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPW 541,550-51 (CCPA 1969). 
In view of at least the foregoing, the Examiner has reconsidered Applicant's remarks. The rejection under 35 USC 102 and 103 have been maintained at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CECILE H VO/               Examiner, Art Unit 2153 
12/17/2022                                                                                                                                                                                        /KRIS E MACKES/Primary Examiner, Art Unit 2153